DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. In pages 6 and 7 of the remarks, applicant argued “Johnson does not disclose that a change in temperature setpoint is used to update a parameter of the sensor. As such, Johnson cannot anticipate claim 1”. The examiner respectfully disagrees. Johnson discloses “The sensor 200 may also include a state sensor 211 for sensing one or more suitable conditions of the sensor 200 or environment around the sensor 200 (e.g., temperature, pressure, age of the sensor) in addition to the primary sensor 207 (e.g., CO.sub.2 sensing element). Such data can be received by the energy management module 205” (Johnson paragraph 0059). Johnson further discloses initiating updating a parameter of the wireless sensor (Johnson paragraph 0058, 0060 note: this reads on power management module 401 provides instruction to sensors 200). Therefore, Johnson discloses “determining, at the controller, that a condition exists to initiate updating a parameter of the wireless sensor, wherein the condition comprises a change in one or more temperature setpoints of the environmental control system” as recited in the amended claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Johnson (US 20170016869).
In regards to claims 1, 11 and 20, Johnson discloses a method, a system and product for controlling an environment control system (Johnson Fig. 4 paragraph 0019 note: this reads on a HVAC system) having a controller (Johnson Fig. 4 Item 407) and a wireless sensor (Johnson Fig. 4 Item 200 paragraph 0003, 0044, 0058 and 0061), the method comprising: 
determining, at the controller, that a condition (Johnson paragraph 0008, 0013-0016, 0058 and 0061 note: this reads on predetermined condition) exists to initiate updating a parameter of the wireless sensor (Johnson paragraph 0008, 0013-0016, 0058 and 0061 note: this reads on changing sensing rate, sensor resolution), wherein the condition comprises a change in one or more temperature setpoints (Johnson paragraph 0058) of the environmental control system (Johnson paragraph 0058-0060).
determining, at the controller, an updated parameter in response to the condition (Johnson paragraph 0008, 0013-0016, 0058 and 0061); 
transmitting the updated parameter from the controller to the wireless sensor (Johnson paragraph 0058, 0061); storing, at the wireless sensor, the updated parameter (Johnson Fig. 2 Item 203, 205 paragraph 0054).
In regards to claims 2 and 12, Johnson discloses a method and a system as described above. Johnson further discloses (i) the condition has occurred or (ii) is expected to occur (Johnson paragraph 0008, 0013-0016, 0058 and 0061 note: this reads on predetermined condition) before a next time for bi-directional communication between the controller and the wireless sensor (Johnson paragraph 0058 and 0061).
In regards to claims 3 and 13, Johnson discloses a method and a system as described above. Johnson further discloses the condition comprises a change in operating mode of the environmental control system (Johnson paragraph 0008, 0013-0016, 0058 and 0061 note: this reads on changing sensing rate, sensor resolution).
In regards to claims 5 and 15, Johnson discloses a method and a system as described above. Johnson further discloses the condition comprises a change an environmental value (Johnson paragraph 0005, 0019).
In regards to claims 6 and 16, Johnson discloses a method and a system as described above. Johnson further discloses the change in the environmental value comprises the environmental value exceeding a threshold (Johnson paragraph 0013).
In regards to claims 7 and 17, Johnson discloses a method and a system as described above. Johnson further discloses the change in the environmental value comprises a rate of change of the environmental value exceeding a threshold (Johnson paragraph 0013).
In regards to claims 8 and 18, Johnson discloses a method and a system as described above. Johnson further discloses the condition is determined from historical data (Johnson paragraph 0058-0061 note: this reads on data collected by the sensor).
In regards to claims 9 and 19, Johnson discloses a method and a system as described above. Johnson further discloses the wireless sensor comprises a plurality of wireless sensors, the plurality of wireless sensors arranged so that each wireless sensor is associated with a respective zone (Johnson paragraph 0008, 0013-0016, 0058 and 0061 note: this reads on a building) of the environmental control system.
In regards to claim 10, Johnson discloses a method as described above. Johnson further discloses the parameter comprises at least one of sampling interval, bi-directional communication interval, delta temperature threshold and delta humidity threshold (Johnson paragraph 0013, 0058-0061).
In regards to claim 21, Johnson discloses a method as described above. Johnson further discloses the parameter comprises a bi- directional communication interval between the controller and the wireless sensor (Johnson paragraph 0058 and 0061).
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641